— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered September 27, 1979, convicting him of criminal possession of stolen property in the second degree and conspiracy in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Queens County, for entry of an order in its discretion pursuant to CPL 160.50. The quantum of the evidence adduced against defendant was insufficient to prove his guilt of the crimes charged beyond a reasonable doubt. We note in this regard that a critical piece of testimonial evidence consisted of the undercover officer’s conelusory interpretation of a common word, viz., “traceable”, used by the defendant in conversation with the officers; such interpretation, which permitted an inference of criminality, was unsupported by the record. Mollen, P.J., Cohalan, Margett and O’Connor, JJ., concur.